Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/10/2021 have been fully considered and are moot in view of the new grounds of rejection presented herein.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1-7, 9-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 1, applicant' s recitation of “causing a network equipment of a core network that provides communication services to a user equipment (UE) via an access network to adjust an operational parameter based at least in part on the network score” would have been unclear to one of ordinary skill in the art. It is unclear whether the method includes a provisioning step or whether the provisioning is a step which occurs outside the metes and bounds of the method. To overcome the rejection applicant should 1) positively recite the provisioning step from the perspective of the entity performing the step; or 2) cancel the language directed to the provisioning step. Claims 11 and 16 are addressed by similar rationale.
Dependent claims not addressed are rejected for incorporating the deficiencies of their respective parent claims.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130196685 to Griff in view of US 10349297 to Hui.


Regarding claim 1,
Griff teaches a computer-implemented method comprising: 

determining a first score using first key performance indicator (KPI) data of a first geographic region (¶ 66, 68, 70, indication of quality as a form of scoring based on collected KPI data); 

determining a second score using second KPI data of the first geographic region and a second geographic region (¶ 66, 68, 70, 86, second score based on second KPI data of first region and second region, e.g. signal strength, speed as in ¶ 86-87; ¶ 293, predictively weighted KPI data; ¶ 294, 297-299, KPI data of one geographic location used to determine scoring in another region; see also ¶ 220-222, 229, best carrier parameters across geographic regions); 

generating a network score for the first geographic region based on the first score and the second score (abstract, fig. 6, 610-612, generating network score based on first and second scores; see also ¶ 97 updated scoring corresponding to geographic sectors); 

causing a network equipment of a core network that provides communication services to a user equipment (UE) via an access network to adjust an operational parameter based at least in part on the network score (see fig. 6C, based on score KPI is collected and stored from network devices, network equipment are adjusted in order to effect more accurate scoring – see ¶ 99, 144).

Griff fails to explicitly teach wherein the network equipment is network equipment of a core network that provides communication services to a user equipment (UE) via an access network. However, Hui teaches: wherein the network equipment is network equipment of a core network that provides communication services to a user equipment (UE) via an access network (col. 3:1-40, col. 4:25-40, fig. 1A, fig. 5, claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hui. The motivation to do so is that the teachings of Hui would have been advantageous in terms of identifying network optimization opportunities (Hui, col. 1:60-67).


Regarding claim 2, 12, 17, 
Griff teaches:
applying the network score as an input to a machine learning model, wherein execution of the machine learning model results in an identification of the network equipment and the adjustment to the operational parameter (¶ 102, application of statistical modeling, see fig. 6C, based on score KPI is collected and stored from network devices, network equipment are adjusted in order to effect more accurate scoring – see ¶ 99, 144).

Regarding claim 3, 13, 18, 
Griff teaches:
wherein the machine learning model is trained based on training data that comprises at least one of information identifying a past network score of a third geographic region, a past KPI value of the third geographic region, an identification of a second network equipment that was reconfigured in the third geographic region, a second operational parameter that was adjusted, an indication of a change in a second network score of the third geographic region in response to adjustment of the second operational parameter, network score trend data, or KPI trend data (¶ 287-292, KPI trend data over time).

Regarding claim 4, 14, 19, 
Griff teaches:
generating user interface data, wherein the user interface data, when executed by a user device, causes the user device to display an interactive user interface depicting the network score (¶ 220-229, user interface showing scoring).

Regarding claim 5, 
Griff teaches:
wherein the interactive user interface includes a shape corresponding to the first geographic region, wherein selection of the shape causes the interactive user interface to display at least a portion of the second KPI data (¶ 218-223).

Regarding claim 9, 
Griff fails to teach but Hui teaches:
wherein the network equipment comprises one of a component of a public switched telephone network, a component of an Internet protocol multimedia subsystem, or a call routing system (fig. 2). Motivation to include Hui is the same as presented above.
Regarding claim 10, 
Griff teaches:
wherein the second KPI data comprises at least one of voice accessibility data, voice drop call rate data, session initiation protocol (SIP) drop call rate data, combined drop call rate data, user equipment (UE) downlink throughput data, UE uplink throughput data, leakage data, network interference data, signal strength data, voice traffic data, or data traffic data (fig. 6C, signal strength).

Claim 11, 16 are addressed by similar rationale as claim 1

Regarding claim 15, 20, 
Griff teaches:
wherein the interactive user interface includes a shape corresponding to the first geographic region, wherein selection of the shape causes the interactive user interface to display at least a portion of the second KPI data corresponding to the first geographic region (¶ 218-223).


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445